Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on March 5, 2022, with respect to the rejections under 35 USC 103 and the objections to the specification have been fully considered and are persuasive.  The rejections under 103 and the objections to the specification have been withdrawn. 
Applicant’s amendments and remarks with respect to the rejection(s) of claims 1 and 3-6 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments introducing additional indefiniteness issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a groove matched with the lifting frame and the displacement roller way is provided on the lower pressing plate” which renders the claim indefinite because it is not clear what is required for a groove to match the other components.  For the purposes of examination, this phrase will be interpreted as the lower pressing plate includes a plurality of grooves.  Further, claim 1 also recites “an output end extending upward from the jacking air cylinder fixedly connected to a lifting frame, on which a displacement roller way is proved” which renders the claim indefinite because it is not clear if the displacement roller way is provided on the jacking air cylinder or the lifting frame.  For the purposes of examination, this phrase will be interpreted as a lifting frame fixedly connected to an output end extending frame the jacking air cylinder; and a displacement roller way provided on the lifting frame.  It is recommended that the claim be broken out to more clearly define the components and their relationship.
Allowable Subject Matter
Claims 1 and 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record fails to explicitly teach a groove matched with the lifting frame and the displacement roller way is provided on the lower pressing plate, and the jacking air cylinder is configured to drive the lifting frame to move up so as to transport the aluminum alloy wheel, and to move down so as to move down the displacement roller way into the groove to place the aluminum alloy wheel on the lower pressing plate.
CN 109226346 to Yukai taches a correction equipment including a transport device 2 and a correction device 1 (Fig. 1), wherein the transport device 2 is configured to transport the aluminum alloy wheel to the correction device 1 (Fig. 1) the correction device comprises a rack body which is provided with an oil cylinder 51 on an upper part (Figs. 1, 2 and 4-5), a lower pressing plate on a middle part (Figs. 1, 2 and 7) and an upper pressing disc 8 on the output end of the oil cylinder 51 Figs. 1, 2 and 4-5).  Yuki also teaches the correction equipment including a drive 38 on the lower part of the rack body and a lifting frame 33 attached to the output of the drive (Figs. 1, 2 and 7).  Yuki fails to explicitly teach a groove matched with the lifting frame and the displacement roller way is provided on the lower pressing plate, and the jacking air cylinder is configured to drive the lifting frame to move up so as to transport the aluminum alloy wheel, and to move down so as to move down the displacement roller way into the groove to place the aluminum alloy wheel on the lower pressing plate.
CN 107662120 A to Liu teaches a correction equipment including a drive 23 on a lower part of the rack body frame, a lifting frame 16 attached to the drive and a displacement roller way provided on the lifting frame (Figs. 1-4).  However, Liu fails to teach a lower pressing plate having a plurality of grooves and the jacking air cylinder is configured to drive the lifting frame to move up so as to transport the aluminum alloy wheel, and to move down so as to move down the displacement roller way into the groove to place the aluminum alloy wheel on the lower pressing plate.
Claims 3-6 depend from claim 1 and are allowable for at least the reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725